DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 08/06/2021.
Application filed 08/06/2021.
Applicant’s PgPUB: N/A
Claims:
Claims 1-20 are pending.
Claims 1, 8 and 14 are independent.
IDS:
New IDS:
IDS filed 08/06/2021 has been considered.
Continuity/Priority Data:
This Application is the 371 National Entry for International Application No. PCT/US2020/017380 filed 02/08/2019.
This Application claims priority to Provisional Application No. 62/805,204 filed 02/13/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-8, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “Reply LS on informing PCF/PCRF of End-to-end RAN Assisted Codec Adaptation (ANBR) Support” to SA WG2 (SAWG2) in view of Printed Publication, “3GPP TR 26.919 v16.0.0” to 3GPP (3GPP).
As to claim 1, SAWG2 discloses:
a method for implementing a Session Initiated Protocol (SIP) registration procedure for access network bitrate recommendation (ANBR) capability signaling, the method comprising: 
receiving, by a Proxy-Call Session Control Function (P-CSCF) serving a Public Land Mobile Network (PLMN), a first SIP request message from a user equipment (UE) to determine whether the P-CSCF is ANBR capable (p. 1, sec. 1, item A – SAWG2 teaches UE indicates in SDP support for ate adaptation … if the PLMN does not support ANBR then the P-CSCF for the PLMN will prohibit end-to-end negotiation of ANBR (e.g., removing of any SDP attributes) with the UE in the PLMN); 
passing, by the P-CSCF in response to the second SIP request message, the ANBR attribute through the PLMN onto an access node which is connected to the UE (p. 1, sec. 1, item A – SAWG2 teaches UE indicates in SDP support for ate adaptation … if the PLMN does not support ANBR then the P-CSCF for the PLMN will prohibit end-to-end negotiation of ANBR (e.g., removing of any SDP attributes) with the UE in the PLMN).
3GPP discloses what SAWG2 does not expressly disclose.
3GPP discloses:
sending, by the P-CSCF in response to the first SIP request message, a first SIP response message to the UE to indicate that the P-CSCF is ANBR capable (p. 19, 5.5.6 Potential Solution, Fig. 5.5.6.1.1 – 3GPP shows the SDP Offer and Answer which includes the ANBR parameter which determines if ANBR is supported); 
receiving, by the P-CSCF in response to the first SIP response message, a second SIP request message from the UE including an ANBR attribute (p. 19, 5.5.6 Potential Solution, Fig. 5.5.6.1.1 – 3GPP shows the SDP Offer and Answer which includes the ANBR parameter which determines if ANBR is supported);
SAWG2 and 3GPP are analogous arts because they are from the same field of endeavor with respect to SIP and SDP.
 	Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate the incorporation of ANBR parameters as discussed in 3GPP with the implementation of SIP registration procedure for ANBR capability signaling as discussed in SAWG2 by adding the functionality of 3GPP to the system/method of SAWG2 in order to define new SDP parameters (i.e., ANBR) (3GPP, p. 19).

As to claim 4, SAWG2 and 3GPP discloses:
method of claim 1, and
3GPP discloses:
wherein the receiving the second SIP request message comprises: 
receiving a SIP INVITE message to provide a session description protocol (SDP) OFFER message including the ANBR attribute (p. 19, 5.5.6 Potential Solution, Fig. 5.5.6.1.1 – 3GPP shows the SDP Offer and Answer which includes the ANBR parameter which determines if ANBR is supported.  Examiner Note: it is well known that SDP messages are used within SIP messages.; p. 34, 6.2.1a.2 Using SDPCapNEg in SDP offer – 3GPP2 teaches SDP Offer with SIP INVITE.).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 5, SAWG2 and 3GPP discloses:
method of claim 1, and
3GPP discloses:
further comprising: 
sending, by the P-CSCF in response to the second SIP request message, a second SIP response message including the ANBR attribute (p. 19, 5.5.6.1 SDP Parameter for end to end RAN assisted codec adaptation support - 3GPP teaches ANBR is included when it is supported in a SDP answer. (see Fig. 5.5.6.1.1 on pg 19) (Examiner Note: 3GPP2 teaches that SDP answers are with in 200OK message (see 3GPP p. 244, p.251).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 6, SAWG2 and 3GPP discloses:
method of claim 5, and
3GPP discloses:
wherein the sending the second SIP response message comprises: 
sending a 200 OK response message to provide a SDP ANSWER message including the ANBR attribute (p. 19, 5.5.6.1 SDP Parameter for end to end RAN assisted codec adaptation support - 3GPP teaches ANBR is included when it is supported in a SDP answer. (see Fig. 5.5.6.1.1 on pg 19) (Examiner Note: 3GPP2 teaches that SDP answers are with in 200OK message (see 3GPP p. 244, p.251).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 7, SAWG2 and 3GPP discloses:
method of claim 1, and
3GPP discloses:
wherein the passing through comprises: 
passing the ANBR attribute only when the P-CSCF recognizes the PLMN is ANBR capable (p. 19, 5.5.6.1 SDP Parameter for end to end RAN assisted codec adaptation support - 3GPP teaches ANBR is not included when it is not supported.).  The suggestion/motivation and obviousness rejection are the same as in claim 1.

As to claim 8, similar rejection as to claim 1.
As to claim 11, similar rejection as to claim 4.
As to claim 12, similar rejection as to claim 5.
As to claim 13, similar rejection as to claim 6.
As to claim 14, similar rejection as to claim 1.
As to claim 17, similar rejection as to claim 4.
As to claim 18, similar rejection as to claim 5.
As to claim 19, similar rejection as to claim 6.
As to claim 20, similar rejection as to claim 7.

Claims 2, 3, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Printed Publication, “Reply LS on informing PCF/PCRF of End-to-end RAN Assisted Codec Adaptation (ANBR) Support” to SA WG2 (SAWG2) in view of Printed Publication, “3GPP TR 26.919 v16.0.0” to 3GPP (3GPP) in further view of Printed Publication, “RFC 3840 – Indicating User Agent Capabilities in the Session Initiation Protocol (SIP)” to Network Work Group (“RFC3840”).
As to claim 2, SAWG2 and 3GPP discloses:
method of claim 1, 
wherein the receiving the first SIP request message comprises: 
receiving a SIP REGISTER message to determine whether the P-CSCF is ANBR capable (p. 19, 5.5.6 Potential Solution, Fig. 5.5.6.1.1 – 3GPP shows the SDP Offer and Answer which includes the ANBR parameter which determines if ANBR is supported.  Examiner Note: it is well known that SDP messages are used within SIP messages.), 
wherein the SIP REGISTER message includes a dedicated header field extension to indicate the UE is ANBR capable (p. 4-5, 11 – RFC3840 teaches use of a set of SIP header fields parameters where the header fields are allowed in REGISTER requests which indicate capabilities. Examiner Note: one of ordinary skill in the art, it would be obvious to use the header of a SIP REGISTER message to indicate ANBR capabilities similar to how other capabilities can be indicated within a SIP message.).
SAWG2, 3GPP and RFC3840 are analogous arts because they are from the same field of endeavor with respect to SIP and SDP.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to incorporate usage of SIP Headers to indicate capabilities as discussed in RFC3840 with the incorporation of ANBR parameters as discussed in 3GPP with the implementation of SIP registration procedure for ANBR capability signaling as discussed in SAWG2 by adding the functionality of RFC3840 to the system/method of SAWG2 and 3GPP in order to provide a mechanisms by which a Session Initiation Protocol (SIP) user agent can convey its capabilities and characteristics (RFC3840, Abstract).

As to claim 3, SAWG2, 3GPP and RFC3840 discloses:
method of claim 2, and
3GPP and RFC3840 disclose:
wherein the sending the first SIP response message comprises: 
sending a 200 OK response message to indicate that the P-CSCF is ANBR capable (p. 19, 5.5.6.1 SDP Parameter for end to end RAN assisted codec adaptation support - 3GPP teaches ANBR is included when it is supported in a SDP answer. (see Fig. 5.5.6.1.1 on pg 19) (Examiner Note: 3GPP2 teaches that SDP answers are with in 200OK message (see 3GPP p. 244, p.251), 
wherein the 200 OK response message includes the dedicated header field extension to indicate the P-CSCF is ANBR capable (p. 19, 5.5.6.1 SDP Parameter for end to end RAN assisted codec adaptation support - 3GPP teaches ANBR is included when it is supported in a SDP answer. (see Fig. 5.5.6.1.1 on p. 19 of 3GPP) (Examiner Note: As evidenced by reference ETSI (see conclusion) it is well known that SDP answers are with in 200OK message (see ETSI p. 244, p.251); p. 4-5, 11 – RFC3840 teaches use of a set of SIP header fields parameters where the header fields are allowed in REGISTER requests which indicate capabilities. Examiner Note: one of ordinary skill in the art, it would be obvious to use the header of a SIP REGISTER message to indicate ANBR capabilities similar to how other capabilities can be indicated within a SIP message.).  The suggestion/motivation and obviousness rejection are the same as in claim 2.

As to claim 9, similar rejection as to claim 2.
As to claim 10, similar rejection as to claim 3.
As to claim 15, similar rejection as to claim 2.
As to claim 16, similar rejection as to claim 3.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Printed Publication, “ETSI TS 126 114 v14.5.0” to (ETSI)
Printed Publication, “RFC 4566 – SDP: Session Description Protocol” to RFC4566
Printed Publication, “RFC 6809 – Mechanism to Indicated Support of Features and Capabilities in the Session Initiation Protocol (SIP)” to RFC6809




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/           Primary Examiner, Art Unit 2445